Per cur.

The defendant has laid no merits before us, on which w7e can exercise a legal discretion. He made a full defence at the trial, and does not now complain that injustice has been done him. The charge of the judges who tried the cause, was clearly with the plaintiffs. And though the court might, on the trial, haye discharged the exceptionable juror, and swore another in his room, without any consent of the defendant, yet it would be very unreasonable that the defendant should now avail himself of his not consenting to change the juror.
Judgment for the plaintiffs.